
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.22


November 18, 2003

Mahesh Krishnamurthy

Dear Mahesh:

        We are pleased to offer you following position within Accelrys Inc. and
it is our hope that you will become a part of this exciting and innovative
organization. The following will confirm the terms of our offer of employment to
you:

        Position/Location:    You will assume the position of Senior Vice
President of Corporate Development based in our San Diego headquarters. In this
role you will report directly to Mark Emkjer, Accelrys' President and will
assume responsibilities for management of Accelrys' merger & acquisition
planning and execution, corporate strategy development, and new business
development activities.

        It is understood that through a period not to exceed June 30, 2004,
Accelrys will provide you a monthly airfare reimbursement of an amount not to
exceed the prevailing roundtrip coach airfare rate such that you are able to
return to the Palo Alto area weekly.

        Compensation:    Your compensation in the above position will include an
annual base salary of $235,000.00, paid semi-monthly at the rate of $9,791.67
per pay period. In addition you will participate in our Management Incentive
Plan designed to allow you to earn up to 40% of your base salary in incentive
compensation upon achievement of corporate and individuals objectives. For
Accelrys' fiscal year 2005, 50% of your eligible bonus amount will be
guaranteed.

        Employment and Benefits:    As a US employee of Accelrys Inc., you will
participate in our comprehensive employee benefits package. Accelrys is
committed to maintaining a competitive position in the employment marketplace
and in doing so makes available to you the standard employee benefits package
provided to US-based employees. This will include, but is not limited to,
health, disability and life insurance; participation in our 401(k) retirement
savings plan; and vacation benefits. It is understood that this offer of
employment, its acceptance, or the maintenance of human resources policies,
procedures, and benefits do not create a contract of employment for a specified
term or guarantee of specific benefits. Employment at Accelrys Inc. is not for a
specific term and can be terminated by you or by Accelrys Inc. at any time for
any reason, with or without cause.

        This letter supersedes any prior or contrary representations that may
have been made by Accelrys Inc. Upon acceptance of this offer, the terms
described in this letter shall be the terms of your employment. Any additions or
modifications of these terms must be in writing and signed by the Vice President
of Human Resources.

        Relocation Terms:    In order to allow you the flexibility you require
to make the relocation decisions that are best for you and your family,
Accelrys Inc. will agree to pay you a $115,000 one-time relocation payment upon
commencement of your employment with us. Please note that should you voluntarily
terminate your employment with Accelrys prior to 2 years from the date of the
commencement of your employment with us in San Diego, you will agree to repay to
the company all monies paid to you in the form of the aforementioned one-time
relocation payment.

        Severance Provision:    In the event that your employment with the
Company is involuntarily terminated for reasons other than for gross misconduct,
Accelrys Inc. will agree to pay to you a severance payment equal to 6 months of
your then base salary amount. This amount will be deemed payable upon the
effective date of your termination and will be paid to you in 12 equal bi-weekly
payments consistent with our standard US payroll processing periods. The payment
of this severance will be conditional upon your execution of a mutual release of
claims and of a non-competition

--------------------------------------------------------------------------------




agreement, in a form acceptable to Accelrys, for a period equal to that of the
severance payment period.

        Option Grant:    Upon joining the Company, management will recommend to
the Board of Directors that you be given the opportunity to receive an option
for 45,000 shares of common stock pursuant to the terms of the Non-Qualified
Stock Plan. Any offer of options is subject to the written approval of the
Company's Board of Directors and such standard conditions as the Board may
impose. The option will vest over a four (4) year period and will be priced in
accordance with the market close price as of the day you begin your employment
with us.

        Confidentiality:    Due to the nature of your responsibilities, you will
be required to execute and will be bound by the Company's Invention and
Non-Disclosure Agreement ("the Agreement") effective upon your commencement of
employment with the company. Please find a copy of this document enclosed for
your review.

        Proposed Start Date:    To be mutually agree upon, but currently planned
to be on or about January 1, 2004

        This offer is subject to your submission of an I-9 form and satisfactory
documentation with respect to your identification and right to work in the
United States; and to satisfactory completion of Accelrys' reference and
background check and the approval of Pharmacopeia's Board of Directors.

        I look forward to your joining the Accelrys team and your involvement in
what we are confident represents an exciting and professionally rewarding
venture.

Accelrys Inc.      
By:
/s/  JUDITH OHRN HICKS      

--------------------------------------------------------------------------------

Judith Ohrn Hicks
Vice President, Human Resources
 
 
 
    
 
 
 
  Agreed to and accepted by:      
/s/  MAHESH KRISHNAMURTHY      

--------------------------------------------------------------------------------

Mahesh Krishnamurthy
 
 
 
Start Date: ____________
 
 
 
    
 
 
 
 
    
 
 
 
 

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.22

